 1

 2

 3

 4

 5

 6

 7

 8                      UNITED STATES DISTRICT COURT

 9                     CENTRAL DISTRICT OF CALIFORNIA

10

11   MICHAEL HUNT,                     Case No. CV 17-8064 AG (SS)

12                   Plaintiff,        ORDER ACCEPTING FINDINGS,

13        v.                           CONCLUSIONS AND RECOMMENDATIONS

14   CITY OF LOS ANGELES, et al.       OF UNITED STATES MAGISTRATE

15                   Defendants.       JUDGE

16

17        Pursuant to 28 U.S.C. § 636, the Court has reviewed the Second
18   Amended Complaint in the above-captioned matter, all the records
19   and files herein, the Report and Recommendation of the United
20   States Magistrate Judge, and Plaintiff’s Objections.   After having
21   made a de novo determination of the portions of the Report and
22   Recommendation to which Objections were directed, the Court concurs
23   with and accepts the findings and conclusions of the Magistrate
24   Judge, except that it declines to follow the recommendation that
25   the First and Fourth Amendment claims based on the City Hall
26   Incident, and the Fourth Amendment claim based on the TRO Incident,
27   be dismissed with prejudice, and will dismiss those claims without
28   prejudice, but without leave to amend.
 1        Accordingly, IT IS ORDERED THAT:

 2

 3        1.     Defendants’     Motion      to   Dismiss   the   Second     Amended

 4   Complaint is GRANTED IN PART and DENIED IN PART.

 5

 6        2.     The following claims are DISMISSED WITHOUT PREJUDICE,

 7   but WITHOUT LEAVE TO AMEND:

 8

 9        x    Claim One, First Amendment, City Hall Incident, as to all

10             Defendants;

11        x    Claim Two, Fourth Amendment, City Hall Incident, as to all

12             Defendants;

13        x    Claim Three, Fourth Amendment, TRO Incident, as to all

14             Defendants;

15        x    Claim Four, False Arrest, Police Commission Incident, as to

16             all Defendants;

17        x    Claim   Five,   Bane   Act,    City   Hall   Incident,   as   to   all

18             Defendants;

19        x    Claim Five, Unruh Act, as to all Incidents and Defendants;

20        x    Claim Seven, Intentional Infliction of Emotional Distress,

21             as to all Incidents and Defendants;

22        x    Claim Eight, Negligent Infliction of Emotional Distress, as

23             to all Incidents and Defendants;

24        x    Claim Nine, Negligence, as to all Incidents and Defendants.

25

26        3.     Defendants City of Los Angeles, Charlie Beck, and Matthew

27   Johnson are ORDERED to file an Answer only to the following claims

28

                                             2
 1   and only to the extent required by this Order for each Defendant

 2   within fourteen days of the date of this Order:

 3

 4        x   Claim One, First Amendment, Police Commission Incident, as

 5            to all Defendants;

 6        x   Claim Two, Fourth Amendment, Police Commission Incident, as

 7            to all Defendants;

 8        x   Claim Three, First Amendment, TRO Incident, as to the City;

 9        x   Claim Five, Bane Act, Police Commission and TRO Incidents,

10            as to the City;

11        x   Claim Six, False Imprisonment, Police Commission and City

12            Hall Incidents, as to the City.

13

14        The Clerk shall serve copies of this Order by United States

15   mail on Plaintiff and on counsel for Defendants.

16

17   DATED:   December 12, 2019

18                                         ANDREW J. GUILFORD
                                           UNITED STATES DISTRICT JUDGE
19

20

21

22

23

24

25

26

27

28

                                       3
